Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 3/15/2022.

As filed, claims 22-42 are pending; and claims 1-21 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 3/15/2022, with respect to claims 22-42, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 fourth paragraph rejection of claims 24, 26, 28, 31, 33, 35, 38, 40, and 42 is withdrawn per amendments.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (IA) or (IB) or formulation thereof.  The instant compounds are free of the prior art; i.e., the genus of the compounds is novel and non-obvious.
Relevant prior art, which discloses compounds that are closely related to the instant compounds, is non-patent literature titled “Covalent Cross-Linking of Proteins by Carbon Disulfide”, hereinafter Valentine (see IDS filed 8/16/2019).  The instant compounds are patentably distinct from the compound disclosed in Valentine because it fails to teach or suggest instant variables R1 and R2, and the compound of Valentine is used as a reaction intermediate. One of skill in the art would not be motivated to modify the prior art compounds and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Claims 22-42 are allowed.
Claims 1-21 are cancelled.

	Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626